In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-0033-CV
                             ________________________


                           HAWA FOFANAH, APPELLANT

                                            V.

                U. S. BANK NATIONAL ASSOCIATION, NOT IN ITS
              INDIVIDUAL CAPACITY BUT SOLELY AS LEGAL TITLE
                  TRUSTEE FOR LVS TITLE TRUST I, APPELLEE



                          On Appeal from the County Court at Law
                                    Ellis County, Texas
               Trial Court No. 12-C-3479, Honorable Jim Chapman, Presiding


                                     April 2, 2013

                             DISSENTING OPINION
                      Before Quinn, C.J., and Hancock and Pirtle, JJ.

      On November 19, 2012, acting pro se, Appellant, Hawa Fofanah, filed a

document entitled Notice of Appeal, indicating her desire to appeal a judgment of the

County Court at Law No. 1, Ellis County, Texas, rendered on November 14, 2012, in

favor of Appellee, U.S. Bank National Association, as Legal Title Trustee for LVS Trust
I. That notice contained a certificate of service indicating that a true copy of the notice

was sent by certified mail to the “attorney that submitted Order, Barrett Faffin Frappier

Turner & Engel, LLP. 1500 Surveyor Blvd., Ste. 100, Addison, Texas 75001.” The

clerk’s record contains a judgment in favor of the Plaintiff, U.S. Bank National

Association, as Legal Title Trustee for LVS Trust I, signed November 14, 2012, which

bears the statement, “ORDER SUBMITTED BY . . . BARRETT DAFFIN FRAPPIER

TURNER & ENGEL, LLP . . . ATTORNEY FOR PLAINTIFF.” Because “this certificate

does not identify the date of service or the name of the party represented by the law firm

that was served” the majority has decided to dismiss this appeal for failure to comply

with the Court’s directive to amend that notice. Because I believe that information is

apparent from the record, that Appellant’s notice of appeal was a bona fide attempt to

invoke appellate court jurisdiction, and that an amended notice was never necessary, I

dissent.


       In cases challenging the validity of a notice of appeal, the Texas Supreme Court

has consistently held that a timely filed document, even if defective, invokes the court of

appeals’ jurisdiction. Sweed v. Nye, 323 S.W.3d 873, 875 (Tex. 2010). An appellate

court should not elevate form or substance over a bona fide attempt to invoke appellate

court jurisdiction and comply with an appellate court directive. In the Interest of J.M.

and Z.M., No. 12-0836, 2013 Tex. LEXIS 209, at *3, 56 Tex. Sup. J. 383 (Tex. March

15, 2013). Accordingly, I believe Appellant has complied with all necessary procedural

requirements.


                                                        Patrick A. Pirtle
                                                            Justice


                                            2